Cobb, P. J.
1. A demurrer to an indictment which charged the accused with playing and betting for money “at a game played with cards,” upon the ground that the indictment failed to set out the name of the game so played, is without merit. Woody v. State, 113 Ga. 927.
2. The alleged newly discovered evidence was cumulative in its character,, and the discretion of the trial judge in overruling the motion for a new trial on this ground will not be controlled.
3. There was sufficient evidence to warrant the verdict.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.